    Case 1:21-cr-00054-TSE Document 2 Filed 02/09/21 Page 1 of 21 PageID# 2



UNDER SEAL                                                                                       L

                                                                                         FEB - 9 2021
                     IN THE UNITED STATES DISTRICT COURT FOR                       hi:

                                                                                      CLERK, U.S. DiSTRICT COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA                        ALEXANDRIA. VIRGINIA


                                            Alexandria Division


            United States of America
                        Y.
                                                         Case No. l:2Umj-27
       DMITRIY OLEGOVICH MININ
                                                         UNDER SEAL

                   Defendant.

   AFFIDAVIT IN SUPPORT OF A COMPLAINT. ARREST WARRANT. AND
                                       SEARCH WARRANT



I, Michael T. Gruchacz, being first duly sworn, hereby depose and state as follows:

                        INTRODUCTION AND AGENT BACKGROUND


       1.   1 am a Special Agent of the U.S. HSI, Homeland Security Investigations ("HSI") and am

currently assigned to the Global Trade Investigations ("GTI") Group in Washington, DC. I have 21

years of law enforcement experience to include being employed as a Police Officer with the Washington

DC Metropolitan Police Department and as a Special Agent with the United States Department of State.

I have knowledge of the laws and regulations relating to the illegal exportation and importation of

weapons, technology, and other controlled commodities. I am empowered by law to investigate and

make arrests for violations of federal law, including the unlawful importation and exportation of

merchandise and contraband into and out ofthe United States.


       2.   Based upon your Affiant's training, experience, and discussions with other federal agents

related to the investigation ofinternational import-related and National Firearms Act("NFA")violations,

this Affiant is aware that suppressors, also known as silencers, vary by design and appearance, but all,

when properly installed, will silence, muffle or diminish, the report of a portable firearm. See 18 U.S.C.

§ 921(a)(24). Under federal law, a suppressor or silencer is a type of firearm. See 26 U.S.C. 5845(a)(7).
     Case 1:21-cr-00054-TSE Document 2 Filed 02/09/21 Page 2 of 21 PageID# 3




The making ofa suppressor must be approved in advance by the Bureau of Alcohol, Tobacco, Firearms

and Explosives ("ATE"). To make a silencer, an individual must file an ATP Form 1, which is an

application to make a firearm, pay a $200.00 USD tax, and comply with all other provisions ofthe law

prior to making the firearm. See ATF Form 1 {available at: https://www.atf.gOv/file/l 1281/download).

{last accessed: October 6, 2020). Approval of Form 1 results in the registration ofthe firearm and any

subsequent transfers must be approved in advanced by the ATF. ATF Form 6 is required to import

firearms    into     the    United      States.        See     ATF      Form      6     {available     at:

https://www.atf.gov/firearms/docs/form/form-6-part-l-application-and-permit-importation-firearms-

ammunition-and/download){last accessed: January 28, 2021).

       3.   Your Affiant is aware of devices and items that can be modified to act as suppressors for

firearms. One such device is known as a "solvent trap" or "fuel filter." The intended purpose ofthese

devices is to trap and hold cleaning fluids and there should not be a hole or index mark in these items.

A "solvent trap" or "oil filter" in and of itself may have a legitimate purpose ofcatching excess cleaning

fluids and is not a silencer until modified. However, these devices can be manufactured with the intent

of repurposing them as silencers. For example, the device may be sold with index markings to indicate

where a hole should be drilled and/or the device may be sold with "spacers" which act as baffles that

prevent the spreading ofsound. A sound suppressor typically includes a metal tube with several interior

baffles that form expansion chambers for which the gases expelled from the end ofthe firearm enter the

expansion chambers and exit the suppressor. Under Title 18, United States Code, Section 921(a)(24),

the "terms 'firearm silencer' and 'firearm muffler' mean any device for silencing, muffling, or

diminishing the report ofa portable firearm, including any combination of parts, designed or redesigned,

and intended for use in assembling or fabricating a firearm silencer or firearm muffler, and any part
     Case 1:21-cr-00054-TSE Document 2 Filed 02/09/21 Page 3 of 21 PageID# 4




intended only for use in such assembly or fabrication."

       4.     The facts set forth in this Affidavit are based on information that I have obtained from my

personal involvement in the investigation and from other law enforcement officers who have been

involved in this investigation, on documents that I have reviewed, and on my training and experience.

        5.      This Affidavit is made in support of a criminal complaint and arrest warrant charging

Dmitriy MININ("MININ") with violations of 18 U.S.C. § 545,smuggling goods into the United States;

26 U.S.C.§ 5861(a, d,f, i, k), possession/manufacturing ofunregistered firearms;27 CFR 447.52, import

restrictions applicable to certain countries(China); and 26 U.S.C.§ 5844, illegal importation ofa firearm.

This Affidavit is also being submitted for the limited purpose of an application for a warrant to search

8052 Pantano PI, Alexandria, VA 22309 (hereinafter TARGET RESIDENCE)identified below, and to

seize evidence,contraband, and instrumentalities ofcriminal activity that may be found therein. Because

this Affidavit is being submitted for these limited purposes, I have not set forth all of the information

known to me concerning this investigation. Instead, I have set forth information that I believe to be

sufficient to establish probable cause for this complaint and these warrants.

                                            RELEVANT STATUTES


         6.    18 U.S.C.§ 545 states in part that "[wjhoever knowingly and willfully, with intent to defraud

the United States, smuggles, or clandestinely introduces or attempts to smuggle or clandestinely introduce

into the United States any merchandise which should have been invoiced,or makes out or passes,or attempts

to pass, through the customhouse any false, forged, or fraudulent invoice, or other document or paper; or

whoever fraudulently or knowingly imports or brings into the United States, any merchandise contrary to

law, or receives, conceals, buys, sells, or in any manner facilitates the transportation, concealment, or sale

ofsuch merchandise after importation, knowing the same to have been imported or brought into the United
     Case 1:21-cr-00054-TSE Document 2 Filed 02/09/21 Page 4 of 21 PageID# 5




States contrary to law shall be fined under this title or imprisoned not more than 20 years, or both."

       7.      26 U.S.C. § 5861(a) provides that it is unlawful to engage in business as a manufacturer or

importer of, or dealer in, firearms without having paid the special (occupational) tax,(d) provides that it

shall be unlawful for any person to receive or possess a firearm which is not registered to him in the National

Firearms Registry and Transfer Record, (f) provides that it shall be unlawfiil for any person to make a

firearm in violation ofthe provisions ofthis chapter,(i) provides that it shall be unlawful for any person to

receive or possess a firearm which is not identified by a serial number as required by this chapter, and (k)

provides that it shall be unlawful for any person to receive or possess a firearm which has been imported or

brought into the United States in violation of Section 5844.

       8.      26 U.S.C. § 5844 provides that no firearm shall be imported or brought into the United

States or any territory under its control or jurisdiction unless the importer establishes, under regulations

as may be prescribed by the Secretary ofthe Treasury, that the firearm to be imported or brought in is—

(1) being imported or brought in for the use of the United States or any department, independent

establishment, or agency thereof or any State or possession or any political subdivision thereof; or

(2) being imported or brought in for scientific or research purposes; or

(3) being imported or brought in solely for testing or use as a model by a registered manufacturer or

solely for use as a sample by a registered importer or registered dealer.

        9.     27 CFR § 447.21 contains the U.S. Munitions Import List. Under subsection (d) ofthe

U.S. Munitions Import List, category I—firearms, the following defense articles, designated pursuant to

section 38(a) of the Arms Export Control Act, 22 U.S.C. § 2778(a), and E.G. 13637, are subject to

controls:(d) Firearms silencers and suppressors, includingflash suppressors.

        10.     27 CFR § 447.52 lists import restrictions applicable to certain countries.               Under
     Case 1:21-cr-00054-TSE Document 2 Filed 02/09/21 Page 5 of 21 PageID# 6




subsection (a), it is the policy of the United States to deny licenses and other approvals with respect to

defense articles and defense services originating in certain countries or areas. This policy applies to

countries or areas with respect to which the United States maintains an arms embargo, including China.

It also applies when an import would not be in furtherance of world peace and the security and foreign

policy ofthe United States.

                                            DEFINITIONS


         11.    For the purpose ofthis Affidavit, the following terms are defined:

               a) CONTROLLED DELIVERY - The technique of allowing illicit or suspect goods to

                   pass out of, through, or into the United States under supervision of an authorized law

                   enforcement officer, with the goal ofidentifying persons involved in criminal activity.

               b) CUSTOMS DECLARATION -A hard copy or electronic form on which is "declared"

                   or listed, the details of any goods that are being imported or exported to/ffom the

                   United States, whether by means of commercial shipments or in-person. Mailing

                   goods into or out of the United States also requires the sending party to complete a

                   customs declaration form.


               c) FIREARM - The term "firearm" means (A) any weapon (including a starter gun)

                   which will or is designed to or may readily be converted to expel a projectile by the

                   action ofan explosive;(B)the frame or receiver ofany such weapon;(C)any firearm

                   muffler or firearm silencer; or (D) any destructive device (Title 18, United States

                   Code, Section 921(a)(3)).

               d) FIREARM SILENCER or FIREARM MUFFLER -The terms "firearm silencer" and

                   "firearm muffler" mean any device for silencing, muffling, or diminishing the report
Case 1:21-cr-00054-TSE Document 2 Filed 02/09/21 Page 6 of 21 PageID# 7




          ofa portable firearm, including any combination ofparts, designed or redesigned, and

          intended for use in assembling or fabricating a firearm silencer or firearm muffler,

          and any part intended only for use in such assembly or fabrication (Title 18, United

          States Code, Section 921(a)(24)). According to information received from the Bureau

          of Alcohol, Tobacco, Firearms & Explosives ("ATP"), legitimate solvent traps are

          devices attached to the muzzle of a firearm barrel designed to catch or "trap" dirty

          cleaning solvent pushed through the barrel from the chamber end and out through the

          muzzle. Solvent traps are intended to prevent solvent from dripping, spraying, or

          spattering when pushed out the muzzle end of a firearm barrel. The front end-cap

          of a solvent trap/fuel filter must be solid and have no hole that will allow a

          projectile to pass through (including "pilot" holes that can be widened to allow

          a projectile to pass-through or marks indicating the location to drill such a hole).

          Devices that have a hole in or indexing mark for a hole in the front end-cap are

          classified as a "firearm silencer" under the National Firearms Act("NFA"). See

          ATF Firearms <& Ammunition Technology Division, Technical Bulletin 20-01

          (Oct.30,2019).

       e) SMUGGLING - Fraudulently or knowingly importing or bringing into the United

          States, any merchandise contrary to law, or receiving, concealing, buying, selling, or

          in any manner facilitating the transportation, concealment, or sale of such

          merchandise after importation, knowing the same to have been imported or brought

          into the United States contrary to law (Title 18, United States Code, Section 545).
    Case 1:21-cr-00054-TSE Document 2 Filed 02/09/21 Page 7 of 21 PageID# 8




              f) MERCHANDISE and GOODS-Interchangeable terms both describing anything that

                  can be imported or exported from the United States.

              g) EXTENDED BORDER SEARCH - This is an extension of a customs officer's

                  authority to conduct warrantless searches of people, cargo, and means of transport,

                  including mail,for unlawfully imported or exported goods at the borders ofthe United

                  States. The extension pertains to searches away from the border where there is

                  reasonable certainty a border was crossed, reasonable certainty that no change in the

                  object ofthe search has occurred from the time a border was crossed and the time of

                  the search, and reasonable suspicion criminal activity is occurring.


                                    SUBJECT OF INVESTIGATION


       12.    MININ was bom in Almaty Kazakhstan and is listed as a disabled veteran on his U.S.

Passport application. MININ is believed to be a Former United States Marine. Between 2009 and 2012,

MININ has been arrested several times in Virginia, New York, Vermont, Pennsylvania and Maryland

for weapons violations, however they were either dismissed or plead to Misdemeanors. I conducted

inquiries with the Bureau of Alcohol Tobacco and Firearms to determine if MININ ever applied for or

obtained the proper tax stamps and documents allowing him to import, manufacture or obtain items that

are otherwise prohibited under the National Firearms Act. MININ has not as of December 2, 2020.

                                     PREVIOUS LEGAL PROCESS


       13.    On or about December 8, 2020,1 obtained a search warrant for

DMITRIY.MININ@GMAIL.COM(TARGET ACCOUNT 1)from The Honorable Magistrate Judge

Michael Nachmanoff. Evidence found within TARGET ACCOUNT 1 produced probable cause as it

relates to TARGET ACCOUNT 2 and this affidavit.

                                               7
     Case 1:21-cr-00054-TSE Document 2 Filed 02/09/21 Page 8 of 21 PageID# 9




                          STATEMENT OF FACTS AND PROBABLE CAUSE


       14.     Since in and around October 2019, HSl has been investigating certain unlawful

importations of firearms and related controlled components into the United States, specifically, those

originating from sources in China and elsewhere. HSl and GBP began targeting known manufacturers

and shippers ofsilencers and placing "holds" on the packages so that they could be detained and seized

if/when encountered at a U.S. port ofentry. According to the ATF, recently there has been an influx of

counterfeit or non-regulated suppressors entering the United States via foreign sources. ATF has

encountered these suppressors and partnered with HSl and Customs and Border Protection ("CBP") to

combat the flow ofthese suppressors into the United States. Since this operation has commenced,there

have been over 12,000 of these devices seized at the U.S. Ports of Entry and during investigative

controlled deliveries targeting individuals who received the items contrary to law.

       15.      Based on my training and experience, inline filters, fuel filters, solvent traps as well as

other descriptions ofdevices coming from China are marketed as being used in vehicles as fuel filters as

well as screwed onto the end of a barrel to "catch" cleaning solvents. During this investigation I have

encountered several types ofthese devices that 1 believe are being converted into silencers. Monolithic

core devices which consist ofa one piece core surrounded by a metal sleeve, stacked baffle device, which

has several metal pieces stacked inside of a tube that can be custom cut depending on the need of the

user and K baffles, which are similar to stacked baffles but have a more cone shape baffle inside ofthe

metal tube. A sound suppressor typically includes a metal tube with several interior baffles that form

expansion chambers from which the gases expelled from the end of the firearm enter the expansion

chambers and exit the suppressor. Based on analysis of previous seizures, I believe that a stacked baffle

and K baffle silencer weighs approximately .13 KG-.18 KG and a monolithic silencer weighs


                                                 8
     Case 1:21-cr-00054-TSE Document 2 Filed 02/09/21 Page 9 of 21 PageID# 10




approximately .25 KG.

        16.      I was notified by HSI and CBP Targeting Investigators about two parcels that are destined

for MININ,coming from China, being sent by suspect Chinese manufacturers who have been identified

as sending Silencers manifested as Bicycle Tools, Fuel Filters and Solvent Traps.                  Parcel

LY513362642CN and LY536593057CN were identified as being potential silencers. Parcel ending in

642 was being sent by Tan Xue Yuan and manifested as a bicycle seat weighing .304Kg. Parcel ending

in 057 was sent by seller YBDAVID and manifested as a spiral tube weighing .358Kg.

        17.      1 conducted research into parcels being sent by sender YBDAVID and found that 125

packages were sent from YBDAVID between November 9 and November 15, of 2020. Many ofthese

packages were seized by law enforcement at various ports ofentry into the United States and determined

to have silencers in the packages. These packages are manifested as items like "spiral tube," "car fuel

filter," and "fuel filter water separator." The weights of the packages are consistent with the known

silencer weights as described in paragraph 26 above.

        18.      A weapons purchase history through the state of Virginia for the past 12 months shows

that MININ purchased an Aero Precision M4E1, serial number M4-0198816 on October 4, 2020. HSI

DC GTI Agents interviewed Michael Padgett, owner of Virginia Firearms Company who recalled that

MININ purchased the weapon at the "Nations Gun Show" and that item has an SBA3 pistol brace on

it. I know from my training and experience investigating these types of silencer cases that individuals

buying these foreign silencers often modify their weapons to have short barrels less than ten inches but

purchase rifle stocks with arm braces that under the law could make them pistols rather than short

barrel rifles.


                                    PAYPAL AND EBAY EVIDENCE
   Case 1:21-cr-00054-TSE Document 2 Filed 02/09/21 Page 10 of 21 PageID# 11




       19.    On November 17, 2020, HSl DC obtained information from PayPal, Inc. regarding

payments that MININ has made via his PayPal account. The email account linked to PayPal is

TARGET ACCOUNT 1 and the linked phone number is 202-802-4124. This is also the same phone

number and email account that MlNlN lists on his U.S. Passport application. The address linked to the

account is 8052 Pantano Pi, Alexandria, VA 22309. MININ has two PayPal accounts that he is using

to buy firearm components suspected of being used to manufacture and install silencers on his

weapons. Account ending in 85111 was used between May 2020 and October 2020, to pay for

purchases from Wish, Inc. and other Chinese companies. Examples ofsome ofthe items are Holsters,

1/2x28 muzzle breaks and slings. Account ending in 22633 was used between July 2020 and October

2020 to purchase muzzle adapters, optics, holsters and body armor carriers. Wish, Inc. is a known

distributor ofsilencers coming from China.

       20.    On November 25, 2020, HSl DC GTl received information from eBay. According to

eBay, MININ has an account with user id kzlslovak2dc3. Two email accounts are linked to his eBay

profile, dmitriy2030@yahoo.com and TARGET ACCOUNT 1. Between January 2018 and

November 2020, MININ has made numerous purchases related to firearms and the purchase of

suspected silencers and body armor. On March 22, 2019, MININ purchased "EZTest Cocaine Purity

Pure Drug Test Genuine Accurate Tester X 1 Test."

       21.    MININ has also purchased items such as "14 X 1 LH Solvent Trap Adapter Triple

Thread -042,""Black Plumbing Fitting Adapter: NAPA 4003 Filter FLUSH FIT,"'Pick a Size!, 1/2-

28 to 3/4-16,13/16-16, 3/4NPT Automotive Threaded Oil Filter AdapterOl?,""NEW Billet Aluminum

FOR 4003 24003 Fuel Filter l/2"-28 Turbo Air Filter." Open source research on the item names reveal

that these are silencers and related components. MININ has also purchased tools for gunsmithing such


                                               10
   Case 1:21-cr-00054-TSE Document 2 Filed 02/09/21 Page 11 of 21 PageID# 12




as a 21 pc Cobalt Drill Bit set used to drill metal objects. Other items he purchased are "1/2-28 Auto

Oil Filter Thread Adapter,""1/2-28 stainless threaded adapter andl/2-28 Maglite D Cell threaded end

caps." These items are all consistent with silencer purchases and the fabrication offirearms to outfit

them with silencers.


                                 SEIZURE of Silencers on January 8,2021

       22. Based upon targeting of parcels destined for MININ, a package, LY543880345CN was

targeted for inspection at the JFK International Mail Facility and U.S. Border. The package was

opened by U.S. Customs Inspectors utilizing border search authority and found to contain two

individual suppressors manifested as "Bicycle Support Frame." The parcel was subsequently seized as

contraband.


                                            WISH.COM Evidence


       23.     I reviewed account information related to MININ. According to WISH.COM, MININ

provided his shipping address as 8052 Pantano PI, Alexandria, VA 22309 and TARGET ACCOUNT 2

as the contact related to emails. MININ made the following purchases from WISH.COM:

       A)      May 19, 2020- 1,"11 piece Fuel Trap Solvent Filter Aluminum"

       B)      June 25, 2020-1 Counterfeit Interpol Police Badge and 1 Counterfeit Home land

               Security, CIA and White House Police Badge.

       C)      July 19, 2020-1 Counterfeit CIA Badge

       D)      September 23, 2020-1 threaded adapter 1/2x28 and an 11 piece Fuel Trap Solvent Filter

               Aluminum.


       E)      October 6,2020-2 Napa Wix 4030 6inch screw. I know from my training and

               experience that this wording is used to disguise the fact that the item is a silencer.


                                                 11
   Case 1:21-cr-00054-TSE Document 2 Filed 02/09/21 Page 12 of 21 PageID# 13




I have confirmed through postal tracking methods that all ofthese parcels were delivered to MININ at

his residence.


                  EVIDENCE OBTAINED FROM TARGET ACCOUNT 2 SUPPORTING

                                RESIDENTIAL SEARCH WARRANT


       24.       Based on emails reviewed from TARGET ACCOUNT 2, it appears MININ has been

purchasing and manufacturing silencers since at least June of2018. MININ is the subscriber of

TARGET ACCOUNT 2 and listed the recovery email ofthis account as

DMITRIY.MININ@GMAIL.COM. MININ has made several purchases that were confirmed

delivered to the TARGET RESIDENCE between June 29, 2018 and December 20, 2020. The items

listed below are not all encompassing.

       a-        On June 29, 2018 MININ received an email stating that his order for WIX 24003 fuel

filter is "confirmed."


       b-        On July 3, 2018 MININ received an email stating that his 'A-28 adapter "has shipped."

       c-        On June 30, 2018 MININ received an email stating that a 4003 WIX fuel filter shipped

and is estimated to be delivered "July 9" to the TARGET RESIDENCE.

       d-        On October 17, 2020, MININ received a confirmation email stating that a solvent trap

has "been shipped" to the TARGET ADDRESS.

       e-        On October 23, 2020, MININ received an email stating that his order of"black fuel

filter 10 inch solvent trap" is awaiting payment.

       f-        On November 6, 2020, MININ received an email stating that his order of"fuel filter has

been confirmed."

       g-        On November 11, 2020 MININ received a confirmation email for his order ofthree


                                                 12
    Case 1:21-cr-00054-TSE Document 2 Filed 02/09/21 Page 13 of 21 PageID# 14




"Solvent filters."


        h-     On December 30, 2020, MININ received a confirmation email that a single core fuel

filter was delivered to the TARGET ADDRESS.


        25.    I also believe that MININ is making attempts to manufacture police identification and

potentially impersonate law enforcement.

       26.     On November 23-24, 2020, MININ purchased ID card holder with chain, 100 metal zip

       ties, 1 U.S. Secret Service badge, 100 tamper evident hologram stickers, 2000 global design

        hologram stickers, ID card holder lanyards.

       27.     On December 18, 2020, MININ purchased an FBI insignia badge.


                                     REQUEST FOR SEALING


       28.     It is respectfully requested that this Court issue an order sealing, until MININ makes his

first appearance, all papers submitted in support of this application for a complaint, arrest warrant, and

search warrant, including this Affidavit, the applications, and the warrants themselves. Your Affiant

submits that the requested sealing is necessary because the information and items to be disclosed and

seized are relevant to an ongoing investigation into the criminal activities described herein. Based upon

my training and experience, your Affiant has learned that criminals actively search the Internet for

criminal complaints, arrest warrants, search warrants, and affidavits, and disseminate them to other

criminals as they deem appropriate, such as by posting them publicly online. Premature disclosure of

the contents of this Affidavit and related documents may compromise this ongoing investigation by,

among other things, causing the subject to flee and the suspect to destroy or alter evidence.

                                                CONCLUSION


        29.    Based on the following, I believe that there is probable cause for a complaint and arrest

                                                13
   Case 1:21-cr-00054-TSE Document 2 Filed 02/09/21 Page 14 of 21 PageID# 15




warrant for MfNIN for crimes related to violations of 18 U.S.C. § 545, smuggling goods into the United

States;26 U.S.C. § 5861(a, d,f, i, k), possession/manufacturing of unregistered firearms; 27 CFR 447.52,

import restrictions applicable to certain countries (China); and 26 U.S.C. § 5844, illegal importation of

a firearm. Additionally, based on the same information, your Affiant believes there is probable cause to

obtain a search warrant for the premises described in Attachment A for crimes related to violations of

18 U.S.C. § 545, smuggling goods into the United States; 26 U.S.C. § 5861(a, d, f, i, k),

possession/manufacturing of unregistered firearms; 27 CFR 447.52, import restrictions applicable to

certain countries (China); and 26 U.S.C. § 5844, illegal importation of a firearm. I believe that a search

of the TARGET RESIDENCE will yield fruits and instrumentalities of a crime as described in

Attachment B.


                                              Respectfully submitted,




                                                  Special Agent Michael Gruchacz
                                                  Homeland Security Investigations
                                                  U.S. Department of Homeland Security


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone
on February 9, 2021.

               ./S/      .3^
  John F. Anderson
   United Slates Magistrate Judge
The Honorable John F. Anderson
United States Magistrate Judge




                                                 14
   Case 1:21-cr-00054-TSE Document 2 Filed 02/09/21 Page 15 of 21 PageID# 16




                                       ATTACHMENT A


                                   PREMISES TO BE SEARCHED
8052 Pantano PI, Alexandria, VA 22309 is a two-story house with a wood facade in the front, red in
color. 8052 is clearly posted on the chimney of the residence.




                                                                       I
   Case 1:21-cr-00054-TSE Document 2 Filed 02/09/21 Page 16 of 21 PageID# 17




                                          ATTACHMENT B


The items to be searched for and seized are as follows:


       1.         Evidence, fruits, and instrumentalities of violations of: 18 U.S.C. § 545, smuggling
goods into the United States; 26 U.S.C. § 5861(a, d, f, i, k), possession/manufacturing of unregistered
firearms; 27 CFR 447.52, import restrictions applicable to certain countries (China); and 26 U.S.C.
§ 5844, illegal importation ofa firearm.

        2.     Any and all records including financial information, including tax returns and Internal
Revenue Service filings, and any work papers related thereto; bank, credit or securities account
statements, applications, deposit tickets, receipts, canceled checks, cashier checks, money orders, wire
transfer records, debit/credit memos; financial ledgers,journals, investment records, real estate records,
other records ofassets; records ofor related to contributions, grants or disbursements made or received,
and/or allocations; loan records, financial statements, audit work papers, audit reports (or
correspondence, transmittals or document related to any ofthe foregoing) related to the conspiracy.

       3.      Records, receipts, and document pertaining to travel between the United States and other
countries and travel within the United States.

       4.      Records, receipts, and documents pertaining to the transfer of money to,from,and within
the United States.


        5.       Any and all immigration documents, passports, visas, and documents that could be
submitted in behalfofan application for a visa, travel documents. United States and foreign identification
documents, identity cards issued by any foreign government, travel records including itineraries and
receipt stubs, and airline tickets.

       6.      Diaries, organizers, day planners, appointment books, telephone message pads, address
books and the like.


       7.      All identification documents reflecting the use of an alias, fictitious, or nominee name,
including passports. Social Security cards, immigration papers (to include but not limited to green cards,
work permits, visa) driver's license (domestic or foreign), and state identification cards (domestic or
foreign).

        8.      All electronic storage devices and disks, input/output peripheral devices, related software,
documentation, and data security devices(including passwords) necessary to ensure the reliable analysis
and retrieval ofthe foregoing electronic and tangible objects by a qualified expert, including any and all
cellular telephones.


                                                 16
   Case 1:21-cr-00054-TSE Document 2 Filed 02/09/21 Page 17 of 21 PageID# 18




       9.       Computers and computer hardware, meaning any and all computer equipment including
any electronic, magnetic, optical, or similar computer impulses or data, network equipment and
peripherals, the software to operate them, and any data processing hardware.

        10.    Any and all information and/or data stored in the form of magnetic, digital, or electronic
coding on computer media or on media capable of being read by a computer or with the aid ofcomputer
related equipment. This media includes but is not limited to floppy diskettes,fixed hard disks, removable
hard disk cartridges, tapes, laser disks, videocassettes, and any other media, which is capable of storing
magnetic coding.

        11.     Any and all electronic devices which are capable of analyzing, creating, displaying,
converting, or transmitting electronic or magnetic computer impulses or data. These devices include but
are not limited to computers, computer components, computer peripherals, word processing equipment,
modems, monitors, printers, plotters, encryption circuit boards, optical scanners, external hard drives,
and other computer related electronic devices.

        A)      In my training and experience, some cell phone owners "lock" their devices, preventing
others fi-om accessing their mobile devices without entering a password,PIN number, pattern lock code,
biometrics or other method. I know that accessing "locked" mobile devices can be difficult without the
correct password, pattern lock or biometric information. If the items seized are locked with biometric
features, such as fingerprints or facial recognition, I believe it may be necessary to place mobile devices
on the fingerprints or in front of the facial features of any occupants present in the TARGET
RESIDENCE in order to unlock the devices.


        B)      In my training and experience, an individual who is in possession of a device or has the
device among his or her belongings at the time the device is found is likely a user ofthe device. However,
in my training and experience, that person may not be the only user of the device whose biometric
features are among those that will unlock the device, and it is also possible that the person in whose
possession the device is found is not actually a user of that device at all. Furthermore, in my training
and experience, I know that in some cases it may not be possible to know with certainty who is the user
ofa given device, such as ifthe device is found in a common area ofa premises without any identifying
information on the exterior ofthe device. Thus, it will likely be necessary for law enforcement to have
the ability to require any occupant of the TARGET RESIDENCE to press their finger(s) against the
sensor ofany locked device(s)found during the search ofthe TARGET RESIDENCE in order to attempt
to identify the device's user(s) and unlock the device(s) via biometric features.

       12.    Any and all instructions or programs stored in the form ofelectronic or magnetic media,
which are capable of being interpreted by a computer, or related components. The items to be seized
could include but would not be limited to operating systems, application software, utility programs,
compilers, interpreters, and any other programs or software used to communicate with computer
programs or software used to communicate with computer hardware or peripherals either directly or
indirectly via telephone lines, DSL lines, cable lines, radio or other means oftransmission.


                                                 17
   Case 1:21-cr-00054-TSE Document 2 Filed 02/09/21 Page 18 of 21 PageID# 19




       13.    Any and all written or printed material which provides instructions or examples
concerning the operation ofa computer system, computer software, and/or any related device.

       14.    Any and all firearms, firearms components, silencers, suppressors, bills ofsale related to
firearms and components and any and all paperwork related to the purchase, transfer, mailing or
otherwise offirearms.




                                               18
Case 1:21-cr-00054-TSE Document 2 Filed 02/09/21 Page 19 of 21 PageID# 20




                     PHOTOS OF SEIZED SILENCERS
Case 1:21-cr-00054-TSE Document 2 Filed 02/09/21 Page 20 of 21 PageID# 21
Case 1:21-cr-00054-TSE Document 2 Filed 02/09/21 Page 21 of 21 PageID# 22




 ■T-v\   .   - xytiLTr -




  .,..v--n""^'     _       , . -,   ,
 #■-—•       ,              • CE]       'rrv
                                           -a-   1
